IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                      September 2021 Term                        FILED
                       _______________                      November 19, 2021
                                                                 released at 3:00 p.m.
                                                             EDYTHE NASH GAISER, CLERK
                          No. 20-0722                        SUPREME COURT OF APPEALS
                                                                  OF WEST VIRGINIA
                        _______________

             JANE YURISH and KRISTEN DOUTY,
                 Third-Party Plaintiffs Below,
                         Petitioners

                                v.

             SINCLAIR BROADCAST GROUP, INC.,
         BARRINGTON BROADCASTING GROUP, LLC,
       CUNNINGHAM BROADCASTING CORPORATION,
                  DEERFIELD MEDIA, INC.,
              GOCOM MEDIA OF ILLINOIS, LLC,
                  GRAY TELEVISION, INC.,
               HOWARD STIRK HOLDINGS, LLC,
                   ROBERTS MEDIA, LLC,
                      NEW AGE MEDIA,
                NEXSTAR MEDIA GROUP, INC.,
                        TEGNA, INC.,
                  E.W. SCRIPPS COMPANY,
               THOMAS BROADCASTING, INC.,
                      RSV NG, LLC, and
                PRESTON and SALANGO, PLLC,
                      Defendants Below,
                         Respondents
____________________________________________________________

         Appeal from the Circuit Court of Berkeley County
            The Honorable Laura V. Faircloth, Judge
               Civil Action No. CC-02-2019-C-93

                         AFFIRMED
____________________________________________________________

                   Submitted: October 26, 2021
                    Filed: November 19, 2021
Christian J. Riddell, Esq.                 Thomas V. Flaherty, Esq.
The Riddell Law Group                      Flaherty Sensabaugh Bonasso PLLC
Martinsburg, West Virginia                 Charleston, West Virginia
Counsel for Petitioners
                                           Stuart A. McMillan, Esq.
                                           J. Tyler Mayhew, Esq.
                                           Bowles Rice LLP
                                           Martinsburg, West Virginia
                                           Counsel for Respondent
                                            RSV NG, LLC

                                           Ben Salango, Esq.
                                           Preston & Salango, PLLC
                                           Charleston, West Virginia
                                           Counsel for Respondent
                                           Preston and Salango, PLLC

JUSTICE ARMSTEAD delivered the Opinion of the Court.

JUSTICE WOOTON concurs and reserves the right to file a separate opinion.
                             SYLLABUS BY THE COURT


              1.     “Appellate review of a circuit court’s order granting a motion to

dismiss a complaint is de novo.” Syllabus Point 2, State ex rel. McGraw v. Scott Runyan

Pontiac-Buick, Inc., 194 W. Va. 770, 461 S.E.2d 516 (1995).



              2.     “A motion to vacate a judgment made pursuant to Rule 60(b), W.Va.

R.C.P., is addressed to the sound discretion of the court and the court’s ruling on such

motion will not be disturbed on appeal unless there is a showing of an abuse of such

discretion.” Syllabus Point 4, Vanderpool v. Hunt, 241 W. Va. 254, 823 S.E.2d 526 (2019).



             3.     “The constitutionality of a statute is a question of law which this Court

reviews de novo.” Syllabus Point 2, In re Brandi B., 231 W. Va. 71, 743 S.E.2d 882 (2013).



             4.     The West Virginia Wiretapping and Electronic Surveillance Act,

West Virginia Code §§ 62-1D-1 through 16 runs afoul of the First Amendment to the

United States Constitution and Article III, Section 7 of the West Virginia Constitution and

is unconstitutional as applied to the extent that it allows a civil action to be maintained

against an innocent third party who publishes information of public concern that was

obtained by the unlawful interception of wire, oral, or electronic communication in

violation of the statute but who did not participate in the unlawful interception of the

communication.


                                             i
Armstead, Justice:

              Jane Yurish and Kristen Douty (“Petitioners”) appeal the Circuit Court of

Berkeley County’s final order denying their Rule 60(b) Motion for Relief from Final Order,

in which the circuit court granted motions to dismiss pursuant to Rule 12(b)(6) of the West

Virginia Rules of Civil Procedure filed by Respondents 1 Barrington Broadcasting Group,

LLC; Cunningham Broadcasting Corporation; Deerfield Media, Inc.; GOCOM Media Of

Illinois, LLC; Gray Television, Inc.; Howard Stirk Holdings, LLC; Roberts Media, LLC;

New Age Media; Nexstar Media Group, Inc.; Sinclair Broadcast Group, Inc.; TEGNA;

Inc.; Thomas Broadcasting, Inc.; E.W. Scripps Company; 2 and Preston and Salango,

PLLC. In the case of Bartnicki v. Vopper, 532 U.S. 514 (2001), the United States Supreme

Court determined that a Pennsylvania statute providing civil remedies to those aggrieved

by the interception and disclosure of illegally intercepted communications was

unconstitutional as applied to information of public concern that was published by those

who did not engage in illegal conduct, but who knew or should have known that the

communications had been illegally obtained. In this matter, we likewise find that West

Virginia’s similar statutory scheme is unconstitutional as applied and affirm the circuit

court.


             1
               Throughout this opinion, “Respondents” means all named Respondents.
Respondents are also in certain references divided into two groups – “Media Respondents,”
which are all named Respondents except Preston and Salango, PLLC and “Preston and
Salango, PLLC.” “Preston and Salango, PLLC,” means only that respondent.
             2
                 There were two additional media defendants below, Waitt Broadcasting,
Inc. and West Virginia Radio Corporation. Petitioners did not appeal the circuit court’s
order as it related to those defendants.
                                            1
                   I. FACTUAL AND PROCEDURAL BACKGROUND

               Because we must accept as true all allegations contained in the Third-Party

Complaint, this recitation of facts derives from the Third-Party Complaint filed by

Petitioners.



               Petitioners were employees of the Berkeley County Board of Education at

Berkeley Heights Elementary School. A.P. was a special education student in their

classroom.     Petitioners allege that A.P.’s mother violated both the West Virginia

Wiretapping and Electronic Surveillance Act 3 (“West Virginia Act”) and its federal

construct 4 (“Federal Act”) by placing a secret audio recording device in A.P.’s hair. After

having the surreptitious recording device placed in her hair, A.P. went to school and the

recording device picked up all ambient noise, conversations, and statements made within

audible range of her hair. After the recording was made, A.P.’s mother, or someone acting

on her behalf, edited approximately sixty to one hundred and twenty seconds of clips from

that recording and provided it to the Respondents. The recordings that were disseminated




               3
                   See W. Va. Code §§ 62-1D-1 -16 (2020 Repl. Vol.)
               4
                   See 18 U.S.C. §§ 2510 - 2523.
                                              2
by A.P.’s mother to Respondents purported to show Petitioners physically and verbally

abusing students. 5



              All Respondents, except Preston and Salango, PLLC, are various media

groups or outlets. The edited audio clip was played by Respondents in numerous broadcast

areas nationwide, placed upon social media, and was shared on the internet. The Berkeley

County Board of Education subsequently requested that Petitioners resign their

employment in lieu of termination. Petitioners offered their resignations.



              Petitioners’ Third-Party Complaint alleged that: “It was known by all

[Respondents] that the footage came from a secret recording which was placed in the hair

of A.P. and for which no consenting party was present,” and Respondents “violated the

provisions of [the West Virginia Act] when [they] intentionally used and disclosed

unlawfully intercepted communications of [Petitioners] while having reason to know that


              5
                 As noted by the circuit court, the allegations in the Third-Party Complaint
are derivative of the claims contained in the underlying complaint alleging abuse by
Petitioners of special education children at Berkeley Heights Elementary School. Those
allegations, according to the circuit court, dealt with two children in A.P.’s special
education classroom whose behavior “underwent significant adverse changes during the
time they were attending school in the [Petitioners’] classroom.”
               Subsequent to the events that give rise to the allegations raised in the
underlying complaint, the West Virginia Legislature enacted Senate Bill 632 during the
2019 Legislative Session. 2019 W. Va. Acts, c.94, eff. July 1, 2019. The Legislature made
a few non-substantive changes to this law during the 2020 Legislative Session. 2020 W.
Va. Acts, c.111, eff. March 6, 2020. County boards of education are now required to place
cameras in all “self-contained classrooms” for special education that monitor and record
“all areas” of the classroom. W. Va. Code §§ 18-20-11(e)(1)(A) & (B) (2020).

                                             3
the information was obtained through the interception of oral communications in violation

of” the West Virginia Act. The Third-Party Complaint also alleged that the use and

disclosure of the “unlawful recording . . . further violated the provisions of” the Federal

Act. Conversely, nowhere in the 321 numbered allegations contained in the Third-Party

Complaint is it alleged that any Respondent had any hand in either A.P.’s classroom

recording or in A.P.’s mother’s subsequent edit of that recording.



              Respondents filed motions to dismiss for failure to state a claim upon which

relief can be granted pursuant to Rule 12(b)(6) of the West Virginia Rules of Civil

Procedure 6 arguing that the United States Supreme Court’s decision in Bartnicki is

controlling authority and barred all causes of action raised in the Third-Party Complaint by

operation of the First Amendment to the United States Constitution. The circuit court

agreed. In its Order Granting Motion to Dismiss Third-Party Complaint Against Media

[Respondents] and Preston and Salango, PLLC, the circuit court, relying upon Bartnicki,

found that:

              [E]ven if the recording had been obtained in violation of the
              [West Virginia Act] and [Federal Act], the claims against the
              Media [Respondents] are dismissed as a matter of law as the

              6
                  Rule 12(b)(6) provides:

                     b) How Presented. Every defense, in law or fact, to a
              claim for relief in any pleading, whether a claim, counterclaim,
              cross-claim, or third-party claim, shall be asserted in the
              responsive pleading thereto if one is required, except that the
              following defenses may at the option of the pleader be made
              by motion: . . . (6) failure to state a claim upon which relief can
              be granted. . . .
                                              4
              broadcasts and recording pertained to a matter of great public
              importance – alleged child abuse in public schools – and the
              application of the provisions of the state and federal wiretap
              laws against the Media [Respondents] would violate their
              constitutional free speech rights. The same analysis applies to
              postings of news articles by Preston [and] Salango[, PLLC].

                     It is accordingly the opinion of this Court that there can
              be no greater matter of public concern than the manner in
              which our children are addressed and treated in the public
              school system, which is funded by taxpayer dollars. The public
              has a right to know what transpires in public schools and the
              First Amendment protects dissemination of that information.
              For this Court to rule otherwise would be a chilling effect on
              the First Amendment to the United States Constitution and to
              our free press and media, as well as public discussion. It would
              likewise serve as a shield to hide and keep secret conduct, [as]
              the public has a right to know what occurs in our public
              schools.

                     The publications by the Media [Respondents] and
              Preston [and] Salango[, PLLC] do not qualify as commercial
              speech because those publications do more than simply
              propose a commercial transaction.



              After the circuit court entered its final order granting Respondents’ motions

to dismiss, Petitioners filed a motion below seeking relief from the final order pursuant to

West Virginia Rule of Civil Procedure 60(b). 7         In that motion, Petitioners sought


              7
                  Rule 60(b) provides:

                     (b) Mistakes; Inadvertence; Excusable Neglect;
              Unavoidable Cause; Newly Discovered Evidence; Fraud,
              etc. On motion and upon such terms as are just, the court may
              relieve a party or a party’s legal representative from a final
              judgment, order, or proceeding for the following reasons: (1)
                                                                          (continued . . .)

                                             5
clarification of the circuit court’s order as it related to whether the publication of the audio

recording on Preston and Salango, PLLC’s webpage was commercial speech. Attached to

that motion was Exhibit B, which Petitioners claimed was newly discovered and was

alleged to contain the following language, “[i]f you are a parent of a special needs child

who attended Berkeley Heights Elementary School between 2016 and 2019 and suspect

your child may have been physically or verbally abused, please contact Preston [and]

Salango[, PLLC].” We would note that Exhibit B in the Appendix is illegible.




              Mistake, inadvertence, surprise, excusable neglect, or
              unavoidable cause; (2) newly discovered evidence which by
              due diligence could not have been discovered in time to move
              for a new trial under Rule 59(b); (3) fraud (whether heretofore
              denominated intrinsic or extrinsic), misrepresentation, or other
              misconduct of an adverse party; (4) the judgment is void; (5)
              the judgment has been satisfied, released, or discharged, or a
              prior judgment upon which it is based has been reversed or
              otherwise vacated, or it is no longer equitable that the judgment
              should have prospective application; or (6) any other reason
              justifying relief from the operation of the judgment. The
              motion shall be made within a reasonable time, and for reasons
              (1), (2), and (3) not more than one year after the judgment,
              order, or proceeding was entered or taken. A motion under this
              subdivision (b) does not affect the finality of a judgment or
              suspend its operation. This rule does not limit the power of a
              court to entertain an independent action to relieve a party from
              a judgment, order or proceeding, or to grant statutory relief in
              the same action to a defendant not served with a summons in
              that action, or to set aside a judgment for fraud upon the court.
              Writs of coram nobis, coram vobis, petitions for rehearing,
              bills of review and bills in the nature of a bill of review, are
              abolished, and the procedure for obtaining any relief from a
              judgment shall be by motion as prescribed in these rules or by
              an independent action.

                                               6
              Thereafter, the circuit court entered an order denying relief to Petitioners but

did clarify the circuit court’s reasoning regarding its determination that Preston and

Salango, PLLC’s, publication of the recording was not commercial speech. It is from the

circuit court’s grant of the motion to dismiss and subsequent denial of the Rule 60(b)

motion that Petitioners appeal.



                             II. STANDARD OF REVIEW

              We have previously held that “[a]ppellate review of a circuit court’s order

granting a motion to dismiss a complaint is de novo.” Syllabus Point 2, State ex rel.

McGraw v. Scott Runyan Pontiac-Buick, Inc., 194 W. Va. 770, 461 S.E.2d 516 (1995).

“Since the preference is to decide cases on their merits, courts presented with a motion to

dismiss for failure to state a claim construe the complaint in the light most favorable to the

plaintiff, taking all allegations as true.” Sedlock v. Moyle, 222 W.Va. 547, 550, 668 S.E.2d

176, 179 (2008) (citation omitted). Finally, “[t]he trial court, in appraising the sufficiency

of a complaint on a Rule 12(b)(6) motion, should not dismiss the complaint unless it

appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief.” Syllabus Point 2, Chapman v. Kane Transfer Co., 160

W. Va. 530, 236 S.E.2d 207 (1977) (citation omitted). We are also mindful that “[a] motion

to vacate a judgment made pursuant to Rule 60(b), W.Va. R.C.P., is addressed to the sound

discretion of the court and the court’s ruling on such motion will not be disturbed on appeal

unless there is a showing of an abuse of such discretion.” Syllabus Point 4, Vanderpool v.

Hunt, 241 W. Va. 254, 823 S.E.2d 526 (2019) (citation omitted).

                                              7
              Ultimately, to reach our conclusion in this matter requires this Court to pass

judgment on whether a statute, as applied to the facts of this case, is constitutional. “The

constitutionality of a statute is a question of law which this Court reviews de novo.”

Syllabus Point 2, In re Brandi B., 231 W. Va. 71, 743 S.E.2d 882 (2013) (citation omitted).

In such posture, “[w]hen the constitutionality of a statute is questioned every reasonable

construction of the statute must be resorted to by a court in order to sustain constitutionality,

and any doubt must be resolved in favor of the constitutionality of the legislative

enactment.” Syllabus Point 3, Carvey v. W. Virginia State Bd. of Educ., 206 W. Va. 720,

527 S.E.2d 831 (1999) (internal quotation marks omitted) (citations omitted). With these

principles in mind, we proceed to analyze the arguments raised by this appeal.



                                       III. ANALYSIS

              This matter comes before the Court on the circuit court’s grant of a motion

dismiss pursuant to Rule 12(b)(6) of the West Virginia Rules of Civil Procedure and

subsequent denial of a Rule 60(b) motion requesting clarification of the circuit court’s order

dismissing the case, based upon newly discovered evidence. As such, we must make

certain assumptions as to the facts. Because of this procedural posture, we accept as true

the allegation that the audio recording was unlawfully made. 8 See Sedlock, 222 W.Va. at


              In West Virginia, “[i]t is lawful . . . for a person to intercept a wire, oral or
              8

electronic communication . . . where one of the parties to the communication has given
                                                                              (continued . . .)

                                               8
550, 668 S.E.2d at 179. Given that question is not subject to conjecture, the only questions

that must be resolved in this appeal are: 1) Whether the audio recording of events in a

special education classroom is a matter of public concern; 2) Whether Petitioners’ Third-

Party Complaint states a claim for relief in light of the United States Supreme Court’s

decision in Bartnicki; and, 3) Whether the publication of the recording by Preston and

Salango, PLLC, constitutes commercial speech, which is entitled to lesser First

Amendment protection? 9



              Applicable to all of these issues are the provisions of the United States and

West Virginia Constitutions relating to freedoms of speech and press.              The First

Amendment to the United States Constitution provides, in pertinent part, “Congress shall




prior consent to the interception . . . .” W. Va. Code § 62-1D-3(e), in part. Substantially
similar language also is found in 18 U.S.C. § 2511(2)(d). The Third-Party Complaint
specifically alleges that A.P. “was not legally capable of consenting, was not offered the
opportunity to give her consent, and did not, at any point, give actual consent” to
intercepting Petitioners’ oral communications in the classroom. Because we accept this
allegation as true strictly for purposes of resolving the issue presented in the context of
Respondents’ Rule 12(b)(6) motion to dismiss, we do not address whether A.P. was or was
not “legally capable of consenting” to the interception.
              9
                Respondent RSV NG, LLC argues in its separate summary response that
Petitioners’ appeal should be denied on collateral estoppel grounds because Petitioners did
not appeal the judgment below as to two named media defendants – Waitt Broadcasting,
Inc. and West Virginia Radio Corporation. Asked about this issue at oral argument,
counsel specifically said he was not advocating this position. Moreover, because we affirm
the circuit court’s ruling pursuant to the holding in Bartnicki, it is not necessary for us to
determine the validity of RSV NG, LLC’s alternative grounds to affirm the circuit court’s
order. Accordingly, we do not address this issue. See Perrine v. E.I. du Pont de Nemours
and Co., 225 W. Va. 482, 601, 694 S.E.2d 815, 934 on petition for rehearing (2010).
                                              9
make no law . . . abridging the freedom of speech, or of the press. . . .” U.S. CONST.

amend. I. Likewise, West Virginia’s Constitution states:

                     No law abridging the freedom of speech, or of the press,
             shall be passed; but the Legislature may, by suitable penalties,
             restrain the publication or sale of obscene books, papers, or
             pictures, and provide for the punishment of libel, and
             defamation of character, and for the recovery, in civil actions,
             by the aggrieved party, of suitable damages for such libel, or
             defamation.

W. Va. CONST. art. III, §7. We have previously stated that:

                     The First Amendment to the United States Constitution
             and Article III, Section 7 of the West Virginia Constitution are
             virtually identical in pertinent parts. Both constitutional
             provisions prohibit the making of any law abridging the
             freedom of speech or of the press. For purposes of this opinion,
             we use the First Amendment to the United States Constitution
             and Article III, Section 7 of the West Virginia Constitution
             interchangeably. Article I, Section 1 of the West Virginia
             Constitution recognizes that the United States Constitution
             shall be the supreme law of the land. Accordingly, the
             decisions of the United States Supreme Court interpreting the
             First Amendment are binding on this Court and, consequently,
             will be used throughout our discussion of this
             issue. See Pushinsky v. West Virginia Bd. of Law
             Examiners, 164 W.Va. 736, 744, 266 S.E.2d 444, 449 (1980).

State By & Through McGraw v. Imperial Mktg., 196 W. Va. 346, 359 n.43, 472 S.E.2d

792, 805 n.43 (1996). Thus, the United States Supreme Court decisions in First

Amendment cases are binding precedent on this Court and will be treated as such. We will

now address each of the issues raised by the Respondents.




                                           10
1.    Public Concern

             The threshold question we must resolve is whether the speech at issue (i.e.,

the recorded communication) involves a matter of public concern. Matters of public

concern must be openly discussed in our constitutional republic. As the United States

Supreme Court has held:

                     Speech deals with matters of public concern when it can
             “be fairly considered as relating to any matter of political,
             social, or other concern to the community,” Connick, supra, at
             146, 103 S.Ct. 1684, or when it “is a subject of legitimate news
             interest; that is, a subject of general interest and of value and
             concern to the public,” San Diego, supra, at 83-84, 125 S.Ct.
             521. See Cox Broadcasting Corp. v. Cohn, 420 U.S. 469, 492–
             494, 95 S.Ct. 1029, 43 L.Ed.2d 328 (1975); Time, Inc. v.
             Hill, 385 U.S. 374, 387–388, 87 S.Ct. 534, 17 L.Ed.2d 456
             (1967).

Snyder v. Phelps, 562 U.S. 443, 453 (2011). To determine if speech regards a matter of

public concern we must examine “‘the content, form, and context of a given statement, as

revealed by the whole record.’ See Connick v. Myers, 461 U.S. 138, 147-48, 103 S.Ct.

1684, 1690, 75 L.Ed.2d 708 (1983).” Alderman v. Pocahontas Cty. Bd. of Educ., 223 W.

Va. 431, 442, 675 S.E.2d 907, 918 (2009). “In considering content, form, and context, no




                                            11
factor is dispositive, and it is necessary to evaluate all the circumstances of the speech,

including what was said, where it was said, and how it was said.” Snyder at 454.



              The content of the speech at issue in this appeal clearly relates to “broad

issues of interest to society at large.” 10 Id. We emphatically agree with the circuit court

that there can be no doubt that alleged child abuse in a public school’s special education

classroom is a matter of grave public concern. What was recorded in A.P.’s classroom

goes to the heart of our society’s need for transparency in its public education system.

Thus, the speech at issue clearly and unequivocally related to a matter of public concern.



              Apart from the content of the speech, the form and context also demonstrate

the speech was of public concern. The nationwide publication of the recording on

television and over the internet in conjunction with news stories and blogs reflects that it

was “a subject of legitimate news interest; that is, a subject of general interest and of value

and concern to the public.” Snyder at 453 (internal quotation marks and citations omitted).




              10
                Petitioners attempt to distinguish what represents speech of public concern
based upon the locality in which the speech is published, differentiating between speech
published in West Virginia and speech published in other states. To say that the
Constitution stops at the state line defies logic. The interest in whether speech is of public
concern is not constrained by geographic limits.
                                              12
We therefore conclude that the publication of the recording in this case was a matter of

public concern.



2.     Bartnicki

              We now move to the question of whether Bartnicki applies to the facts of this

matter. Our first inquiry in this discussion is a comparison of the West Virginia Act at

issue here with the Pennsylvania Act at issue in Bartnicki. Compare W. Va. Code § 62-

1D-12 (1987), with 18 Pa. Cons. Stat. § 5725(a) (1988). First, the West Virginia Act

provides a civil remedy for the recordation and distribution of protected communications:

              (a) Any person whose wire, oral or electronic communication
              is intercepted, disclosed, used or whose identity is disclosed in
              violation of this article shall have a civil cause of action against
              any person who so intercepts, discloses, or uses, or procures
              any other person to intercept, disclose, or use the
              communications, and shall be entitled to recover from any such
              person or persons:
              (1) Actual damages, but not less than one hundred dollars for
              each day of violation;
              (2) Punitive damages, if found to be proper; and
              (3) Reasonable attorney fees and reasonable costs of litigation
              incurred.

W. Va. Code § 62-1D-12 (1987). Using strikingly similar language, the Pennsylvania Act

at issue in Bartnicki also provides for a civil remedy:

              (a) Cause of action.--Any person whose wire, electronic or oral
              communication is intercepted, disclosed or used in violation of
              this chapter shall have a civil cause of action against any person
              who intercepts, discloses or uses or procures any other person




                                              13
              to intercept, disclose or use, such communication; and shall be
              entitled to recover from any such person:
              (1) Actual damages, but not less than liquidated damages
              computed at the rate of $100 a day for each day of violation, or
              $1,000, whichever is higher.
              (2) Punitive damages.
              (3) A reasonable attorney’s fee and other litigation costs
              reasonably incurred.

18 Pa. Cons. Stat. § 5725(a) (1988) (“Pennsylvania Act”). It was this statutory provision

that was found to be unconstitutionally applied in Bartnicki.



              The facts in Bartnicki involved a contentious contract negotiation between a

teachers’ union and the school board. Bartnicki at 518. A telephone call between two

union representatives was illegally recorded. Id. During that conversation, some illegal

activity was discussed:

                     “‘If they’re not gonna move for three percent, we’re
              gonna have to go to their, their homes. . . . To blow off their
              front porches, we’ll have to do some work on some of those
              guys. (PAUSES). Really, uh, really and truthfully because this
              is, you know, this is bad news. (UNDECIPHERABLE).’”

Id. at 518-19. In the amended complaint in Bartnicki, it was alleged that the:

              [T]elephone conversation had been surreptitiously intercepted
              by an unknown person using an electronic device, that Yocum
              had obtained a tape of that conversation, and that he
              intentionally disclosed it to Vopper, as well as other
              individuals and media representatives. Thereafter, Vopper and
              other members of the media repeatedly published the contents
              of that conversation. The amended complaint alleged that each
              of the defendants “knew or had reason to know” that the




                                            14
             recording of the private telephone conversation had been
             obtained by means of an illegal interception.

The plaintiffs in Bartnicki sought damages under both the Pennsylvania Act and the Federal

Act.   Id. at 519.   The United States Supreme Court recognized the constitutional

implications of allowing the lawsuit to move forward:

                     The constitutional question before us concerns the
             validity of the statutes as applied to the specific facts of these
             cases. Because of the procedural posture of these cases, it is
             appropriate to make certain important assumptions about
             those facts. We accept petitioners’ submission that the
             interception was intentional, and therefore unlawful, and that,
             at a minimum, respondents “had reason to know” that it was
             unlawful. Accordingly, the disclosure of the contents of the
             intercepted conversation by Yocum to school board members
             and to representatives of the media, as well as the subsequent
             disclosures by the media defendants to the public, violated the
             federal and state statutes. Under the provisions of the federal
             statute, as well as its Pennsylvania analogue, petitioners are
             thus entitled to recover damages from each of the respondents.
             The only question is whether the application of these statutes
             in such circumstances violates the First Amendment.

Id. at 524–25 (internal footnote omitted). The issue framed by the Supreme Court was:

“Where the punished publisher of information has obtained the information in question in

a manner lawful in itself but from a source who has obtained it unlawfully, may the

government punish the ensuing publication of that information based on the defect in a

chain?” Id. at 528. The Bartnicki Court then analyzed a host of former precedents:

                     Our opinion in New York Times Co. v. Sullivan, 376
             U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964), reviewed many
             of the decisions that settled the “general proposition that
             freedom of expression upon public questions is secured by the
             First Amendment.” Id., at 269, 84 S.Ct. 710; see Roth v. United
             States, 354 U.S. 476, 484, 77 S.Ct. 1304, 1 L.Ed.2d 1498
             (1957); Bridges v. California, 314 U.S. 252, 270, 62 S.Ct. 190,

                                            15
              86 L.Ed. 192 (1941); Stromberg v. California, 283 U.S. 359,
              369, 51 S.Ct. 532, 75 L.Ed. 1117 (1931). Those cases all relied
              on our “profound national commitment to the principle that
              debate on public issues should be uninhibited, robust, and
              wide-open,” New York Times, 376 U.S., at 270, 84 S.Ct. 710;
              see Terminiello v. Chicago, 337 U.S. 1, 4, 69 S.Ct. 894, 93
              L.Ed. 1131 (1949); De Jonge v. Oregon, 299 U.S. 353, 365,
              57 S.Ct. 255, 81 L.Ed. 278 (1937); Whitney v. California, 274
              U.S. 357, 375–376, 47 S.Ct. 641, 71 L.Ed. 1095 (1927)
              (Brandeis, J., concurring); see also Roth, 354 U.S., at 484, 77
              S.Ct. 1304; Stromberg, 283 U.S., at 369, 51 S.Ct.
              532; Bridges, 314 U.S., at 270, 62 S.Ct. 190. It was the
              overriding importance of that commitment that supported our
              holding that neither factual error nor defamatory content, nor a
              combination of the two, sufficed to remove the First
              Amendment shield from criticism of official conduct. Id., at
              273, 62 S.Ct. 190; see also NAACP v. Button, 371 U.S. 415,
              445, 83 S.Ct. 328, 9 L.Ed.2d 405 (1963); Wood v.
              Georgia, 370 U.S. 375, 82 S.Ct. 1364, 8 L.Ed.2d 569
              (1962); Craig v. Harney, 331 U.S. 367, 67 S.Ct. 1249, 91 L.Ed.
              1546 (1947); Pennekamp v. Florida, 328 U.S. 331, 342, 343,
              n. 5, 345, 66 S.Ct. 1029, 90 L.Ed. 1295 (1946); Bridges, 314
              U.S., at 270, 62 S.Ct. 190.

Id. at 534–35. From that analysis, the United States Supreme Court held that, “[w]e think

it clear that parallel reasoning requires the conclusion that a stranger’s illegal conduct does

not suffice to remove the First Amendment shield from speech about a matter of public

concern.” Id. at 535.



              The United States Supreme Court’s holding in Bartnicki is in accord with a

prior decision of this Court. In State ex rel. Daily Mail Publishing Co. v. Smith, 161 W.

Va. 684, 248 S.E.2d 269 (1978) (“Daily Mail”), we were asked to determine if a law

prohibiting the publication of the name of a juvenile who shot and killed a classmate was



                                              16
unconstitutional as a prior restraint of speech. Id., W. Va. at 685, S.E.2d at 270. We found

the statute in question to be unconstitutional as to such application, holding:

                      To the extent that W.Va. Code, 49-7-3 (1941) makes it
              a criminal offense for a newspaper to publish the name of a
              child in any proceeding under Chapter 49 of the W.Va. Code,
              without the prior approval of the trial court, W.Va. Code, 49-
              7-3 (1941) is unconstitutional as repugnant to the First
              Amendment to the Constitution of the United States, because
              it creates an impermissible prior restraint on the freedom of the
              press.

Syllabus Point 2, id., aff’d sub nom. Smith v. Daily Mail Pub. Co., 443 U.S. 97 (1979)

(“Smith”). The United States Supreme Court affirmed this result and elaborated that “[i]f

the information is lawfully obtained, as it was here, the state may not punish its publication

except when necessary to further an interest more substantial than is present here.” Smith,

443 U.S. at 104.



              Petitioners maintain that the Constitution allows their case to move forward.

At oral argument they pointed this Court to a United States Court of Appeals decision from

the Fifth Circuit, Peavy v. WFAA TV, 221 F.3d 158 (5th Cir. 2000), as support for their

position.   We have reviewed this case and do not believe it supports Petitioners’

contentions. First, it was decided by a federal appeals court prior to the United States

Supreme Court’s decision in Bartnicki.        Peavy, 221 F.3d 158.       Second, and more

importantly, as noted in Bartnicki, the publishing media defendant in Peavy had unclean

hands and “in fact participated in the interceptions at issue.” Bartnicki at 522 n.5. That is

not the factual situation here. In this case, Petitioners make no factual allegation that


                                             17
Respondents in any way participated in the efforts to record the information that they

subsequently disseminated.



              We are persuaded that the factual scenario in Bartnicki is nearly identical to

the factual scenario alleged in the Third-Party Complaint in the present case. In both cases,

the defendants were alleged to have published recordings that they knew or should have

known were created in violation of state and federal wiretapping laws. Importantly, it was

not alleged in either case that the media defendants were in any way involved in creating

the recordings.    Thus, Bartnicki compels us to find that the West Virginia Act is

unconstitutional as applied. 11 To do otherwise would run afoul of the Constitution of the

United States, the Constitution of West Virginia and the Bartnicki Court’s sound reasoning.

Petitioners additionally alleged violations of the substantially similar Federal Act. We

believe Bartnicki clearly precludes Petitioners’ action under the Federal Act as well.

Accordingly, the West Virginia Wiretapping and Electronic Surveillance Act, West

Virginia Code §§ 62-1D-1 through 16 runs afoul of the First Amendment to the United

States Constitution and Article III, Section 7 of the West Virginia Constitution and is

unconstitutional as applied to the extent that it allows a civil action to be maintained against

an innocent third party who publishes information of public concern that was obtained by


              11
                  Our determination that the West Virginia Act is an unconstitutional
violation of the First Amendment to the United States Constitution and Article III, Section
7 of the West Virginia Constitution is limited to its application to innocent third parties
who did not take part in the unauthorized interception or recording of the information and
should not be interpreted as a declaration that such statute is unconstitutional in all cases.

                                              18
the unlawful interception of wire, oral, or electronic communication in violation of the

statute but who did not participate in the unlawful interception of the communication.



3.     Commercial Speech

              Petitioners next argue that the publication by Preston and Salango, PLLC,

constituted commercial speech and, as such, is actionable because commercial speech may

be regulated under the First Amendment. We have adopted the United States Supreme

Court’s approach on commercial speech in such cases, acknowledging that such speech is

afforded lesser protection:

              In Central Hudson Gas & Electric Corp. v. Public Service
              Commission of New York, 447 U.S. 557 . . . (1980), the United
              States Supreme Court adopted a four[-]part test for
              determining the validity of governmental regulation
              of commercial speech, which is generally accorded “a lesser
              protection . . . than . . . other constitutionally guaranteed
              expression.”

Fisher v. City of Charleston, 188 W. Va. 518, 524 n.11, 425 S.E.2d 194, 200 n.11 (1992)

(internal citations omitted).

                      [W]e must determine whether the expression is
              protected by the First Amendment. For commercial speech to
              come within that provision, it at least must concern lawful
              activity and not be misleading. Next, we ask whether the
              asserted governmental interest is substantial. If both inquiries
              yield positive answers, we must determine whether the
              regulation directly advances the governmental interest
              asserted, and whether it is not more extensive than is necessary
              to serve that interest.

Central Hudson at 566. We adopted the Central Hudson test in Syllabus Point 3 of Lawyer

Disciplinary Board v. Allen, 198 W. Va. 18, 479 S.E.2d 317 (1996), where we held:

                                            19
                    Commercial speech that is not unlawful or misleading
             may be regulated only if the government satisfies the
             remaining elements of the test set forth in Central Hudson Gas
             v. Public Service Com’n of New York, 447 U.S. 557, 564–65,
             100 S.Ct. 2343, 2350–51, 65 L.Ed.2d 341, 350–51 (1980),
             which requires first, that the government assert a substantial
             interest in support of its regulation; second, that the
             government        demonstrate        that    the      restriction
             on commercial speech directly and materially advances that
             interest; and third, that there is a reasonable fit between the
             regulation and the State’s interest.

Syllabus Point 3, in part, Id.   However, neither Central Hudson nor Allen defined

specifically what constitutes commercial speech. The Fourth Circuit has reasoned that

             “commercial speech is ‘usually defined as speech that does no
             more than propose a commercial transaction.’” Greater
             Baltimore Ctr., 721 F.3d at 284 (quoting United States v.
             United Foods, Inc., 533 U.S. 405, 409, 121 S.Ct. 2334, 150
             L.Ed.2d 438 (2001)). However, because “application of this
             definition is not always a simple matter,” Adventure
             Commc’ns, Inc. v. Ky. Registry of Election Fin., 191 F.3d 429,
             440 (4th Cir. 1999), some speech outside this “core notion”
             may also be deemed commercial. Bolger v. Youngs Drug
             Prods. Corp., 463 U.S. 60, 66, 103 S.Ct. 2875, 77 L.Ed.2d 469
             (1983). Courts rely on three factors to identify such
             commercial speech: “(1) is the speech an advertisement; (2)
             does the speech refer to a specific product or service; and (3)
             does the speaker have an economic motivation for the
             speech.” Greater Baltimore Ctr., 721 F.3d at 285 (citing U.S.
             Healthcare, Inc. v. Blue Cross of Greater Phila., 898 F.2d 914,
             933 (3d Cir. 1990)).

                    Because of the “difficulty of drawing bright lines that
             will clearly cabin commercial speech,” the inquiry is fact-
             intensive. City of Cincinnati v. Discovery Network, Inc., 507
             U.S. 410, 419, 113 S.Ct. 1505, 123 L.Ed.2d 99 (1993). It is also
             one in which “context matters.” Greater Baltimore Ctr., 721
             F.3d at 286.




                                            20
Greater Baltimore Ctr. for Pregnancy Concerns, Inc. v. Mayor & City Council of

Baltimore, 879 F.3d 101, 108 (4th Cir. 2018).



              Reading the Third-Party Complaint in the light most favorable to the

Petitioners clearly shows there to be insufficient factual allegations contained within its

four corners to state a cause of action against Preston and Salango, PLLC, much less to

support a finding that the publication of the recording by Preston and Salango, PLLC,

constituted a “commercial speech” exception to the holding in Bartnicki. The allegations

against Preston and Salango, PLLC, are that it merely published the previous news stories

that contained the audio recording at issue. Petitioners did not allege that Preston and

Salango, PLLC, acted differently than the Media Respondents in publishing the

communications or was motivated by any different goal in regard to such publication.

Clearly, the right of all Respondents to publish the information, having taken no role in its

recording, was protected by the First Amendment. Respondents pled no facts supporting

an exception to such protection. We have previously stated:

                      In Sticklen v. Kittle, 168 W.Va. 147, 287 S.E.2d 148
              (1981), we held that the plaintiffs had alleged “various factual
              matters in support of their assertion that the
              defendants [had] acted in an arbitrary and capricious
              manner.” Id. 168 W.Va. at 167, 287 S.E.2d at 159. We
              recognized, however, that
                 liberalization in the rules of pleading in civil cases does
                 not justify a carelessly drafted or baseless pleading. As
                 stated in Lugar and Silverstein, West Virginia Rules of
                 Civil Procedure (1960) at 75: ‘Simplicity and informality
                 of pleading do not permit carelessness and sloth: the
                 plaintiff's attorney must know every essential element of
                 his cause of action and must state it in the complaint.’

                                             21
              Id. 168 W.Va. at 164, 287 S.E.2d at 157–58. Accord, Fass v.
              Nowsco Well Service, Ltd., 177 W.Va. 50, 52, 350 S.E.2d 562,
              564 (1986).

Par Mar v. City of Parkersburg, 183 W. Va. 706, 710-11, 398 S.E.2d 532, 536-37 (1990).



              Petitioners counter that Exhibit B, which is purportedly an exhibit from the

firm’s web page, demonstrates that the speech of Preston and Salango, PLLC, was

commercial. However, the document attached to the 60(b) motion and contained in the

appendix record is largely illegible. Nonetheless, we cannot discern from looking at this

document that it solely proposes a commercial transaction.             Further, Petitioners

misapprehend the question before the Court, namely whether the Third-Party Complaint

contained allegations sufficient to survive Respondents’ Motion to Dismiss.



              Although Petitioners may not be expected to anticipate all defenses that may

be raised by Respondents to the Third-Party Complaint, See Syllabus Point 5, Gable v.

Gable, 245 W. Va. 213, 858 S.E.2d. 838 (2021), in this case Petitioners are seeking to

characterize the communications as those that fall within a narrow exception to the well-

established First Amendment principle that speech regarding matters of public concern is

offered broad protection. In order to satisfy such exception, Petitioners must point to some

factual allegations in their Complaint that Preston and Salango, PLLC’s, publication of the

communications was motivated by profit or commercial goals.




                                            22
               In Greater Baltimore, the court defined commercial speech as speech that

usually “does no more” than propose a commercial transaction. Greater Baltimore, 879

F.3d 101 at 108. Nowhere in the Third-Party Complaint is it alleged that the firm’s

publication proposed a commercial transaction. In addition, the Third-Party Complaint is

devoid of any allegations that Preston and Salango’s actions were an advertisement that

referred to a specific product or service or allegations regarding what economic motivation,

if any, Preston and Salango, PLLC, had in publishing the speech. Even when we assume

all facts as alleged are true, Petitioners have made insufficient factual allegations to

withstand a motion pursuant to Rule 60(b) of the West Virginia Rules of Civil Procedure.

We find that the circuit court did not err in finding that the social media and internet posts

by Preston and Salango, PLLC, were afforded the full protection guaranteed by the First

Amendment and our state constitution for speech relating to matters of public concern.



                                   IV. CONCLUSION

              For the foregoing reasons, we affirm the circuit court.



                                                                                   Affirmed.




                                             23